Citation Nr: 9929304	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bladder problems, 
urinary frequency, head and ear problems, dizziness and 
numbness, sinus bradycardia, right atrial enlargement, 
rightway axis, pulmonary disease pattern, biventricular 
hypertrophy and early repolarization.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for the residuals of 
dental trauma.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral foot condition of pes planus, post-operative hallux 
valgus and post-operative recurrent ingrown toenails.  

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic lower back pain and left hip pain due to bilateral 
leg length discrepancy.  

6.  Entitlement to a compensable evaluation for residual 
scarring from total abdominal hysterectomy.  

7.  Entitlement to a compensable evaluation for degenerative 
joint disease changes of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968, March 1979 to September 1979 and June 1981 to January 
1997.  

The current appeal originated with a rating decision dated in 
September 1997.  In that decision, the Regional Office (RO) 
granted service connection for bilateral foot condition of 
pes planus, post-operative hallux valgus and post-operative 
recurrent ingrown toenails, and assigned an evaluation of 10 
percent for that disability, effective in February 1997.  The 
RO also granted service connection for chronic lower back 
pain and left hip pain due to bilateral leg length 
discrepancy, and assigned a 10 percent rating for that 
disability, effective in February 1997.  Additionally, 
service connection was granted for residual scarring from 
total abdominal hysterectomy and degenerative joint disease 
changes of the cervical spine, both being assigned 
noncompensable evaluations, effective in February 1997.  

In September 1997, the RO also denied service connection for 
bladder problems, urinary frequency, head and ear problems, 
dizziness and numbness, sinus bradycardia, right atrial 
enlargement, rightway axis, pulmonary disease pattern, 
biventricular hypertrophy and early repolarization.  Service 
connection was also denied for hearing loss and the residuals 
of dental trauma.  

The veteran subsequently perfected appeals of the issues 
listed on the first two pages.  A hearing was held at the RO 
before the undersigned, a member of the Board of Veterans' 
Appeals (Board) in December 1998.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has disabilities 
manifested by head and ear problems, dizziness and numbness, 
sinus bradycardia, right atrial enlargement, rightway axis, 
pulmonary disease pattern, biventricular hypertrophy or early 
repolarization or that she has bilateral hearing loss 
disability which is causally related to service or to any 
incident or event therein. 

2.  All relevant information necessary for an equitable 
disposition of the appeal of the claims for higher ratings 
for bilateral foot disability and residual scarring from 
total abdominal hysterectomy has been developed.  

3.  The veteran's bilateral foot disability is productive of 
no accentuated pain on manipulation and use, indication of 
swelling on use, characteristic callosities, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  

4.  The veteran's residual scarring from her total abdominal 
hysterectomy is not productive of pain or tenderness on 
objective demonstration, is not superficial, poorly 
nourished, with repeated ulceration, and is not productive of 
any ascertainable functional limitation.  


CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for head and ear problems, dizziness and numbness, 
sinus bradycardia, right atrial enlargement, rightway axis, 
pulmonary disease pattern, biventricular hypertrophy, early 
repolarization and bilateral hearing loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral foot condition of pes planus, post-operative 
hallux valgus and post-operative recurrent ingrown toenails 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Codes 5276, 5280 (1998).

3.  The criteria for a compensable evaluation for residual 
scarring from total abdominal hysterectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and cardiovascular 
disease or sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

With regard to the veteran's claim for entitlement to service 
connection for bilateral hearing loss, the Board notes that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

With regard to the veteran's claim for entitlement to service 
connection for bilateral hearing loss, there is no competent 
evidence that she currently meets the criteria for hearing 
loss disability under the provisions of 38 C.F.R. § 3.385.  
Moreover, the results of a VA audiological examination in 
February 1998 are against finding that such criteria are met.  
At that examination, none of the auditory thresholds in any 
of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz 
were above 10 decibels and the speech recognition scores were 
above 97.  The Board also notes that the veteran underwent an 
audiological evaluation in service in August 1996.  At that 
time, examination of both ears revealed that the only 
auditory threshold greater than 26 decibels in any of the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was at 30 
decibels.  

A service medical record dated in August 1996 shows that the 
veteran reported having dizziness and other right ear 
complaints.  At her November 1996 retirement medical 
examination, the veteran complained of fleeting numbness of 
lower right leg, ankle and foot while jogging and turning her 
head to the right for one and a half years.  Also at the 
Board hearing, the veteran testified that she experienced a 
little split second of dizziness if she looked to the side 
while walking.  

Examination of the ears at the May 1998 VA examination 
revealed that external auditory canals were clear and the 
tympanic membranes were intact.  The examiner reported that 
there was no evidence of otitis media or externa.  Moreover, 
no disability manifested by dizziness and/or numbness was 
diagnosed, nor has the veteran submitted any competent 
evidence that she currently has a disability manifested by 
such symptoms.  

A service medical record dated February 1967 shows that the 
veteran complained of headaches which began in the right 
occiput and spread to the left frontal area.  A service 
medical record dated in April 1968 includes an impression of 
migraine headaches.  In March 1986, the veteran complained of 
headaches and coughing.  The assessment was rule out 
sinusitis.  Approximately, two weeks earlier, she had 
complained of other symptoms, including nausea and sore 
throat, and the assessment was rule out bronchitis.  Another 
service medical record dated in June 1989 shows that the 
veteran complained of headaches with sore throat and fever of 
two weeks duration.  The assessment was bronchitis or 
sinusitis.  

However, the Board also notes that no competent evidence that 
the veteran currently has a disability manifested by ear and 
head problems has been received.  Therefore, the Board finds 
that the claims for entitlement to service connection for a 
disability manifested by dizziness and numbness and a 
disability manifested by ear and head problems are not well-
grounded.

The veteran underwent a VA general medical examination in May 
1998.  In listing the diagnoses, the examiner reported that 
sinus bradycardia was not found at that time.  Moreover, 
there is no competent evidence that she currently has sinus 
bradycardia or a disability manifested by such finding.  
Therefore, the claim for entitlement to service connection 
for sinus bradycardia is not well-grounded.  

A service medical record dated in February 1967 shows that 
the veteran was complaining of a pulling sensation in the 
left anterior chest area when lying on her back.  The next 
day, she reported pain in the chest wall below the heart.  
There was tenderness to palpation and some guarding on 
respiration.  The impression was costochondritis.  Some 
electrocardiograms (EKG) in service from 1984 to 1996 
revealed sinus bradycardia, right atrial enlargement, 
pulmonary disease pattern, biventricular hypertrophy and/or 
early repolarization.  

According to the May 1998 VA general medical examination 
report, right atrial enlargement was confirmed by EKG 
criteria; and X-rays of the chest in February 1998 revealed 
that cardiac size was at the upper normal range.  However, 
right atrial enlargement is not a disability, and no 
competent evidence tending to show that the veteran has a 
disability manifested by right atrial enlargement has been 
submitted.  Moreover, there is no competent evidence of 
record that the veteran currently has disabilities manifested 
by pulmonary disease pattern, biventricular hypertrophy, 
rightway axis or early repolarization.  Thus, the claims for 
entitlement to service connection for right atrial 
enlargement pulmonary disease pattern, biventricular 
hypertrophy, rightway axis and early repolarization are not 
well-grounded.  

The veteran testified at the Board hearing that she had a 
breathing problem as a result of a heart condition; however, 
she is not competent to diagnose a heart disability or to 
attribute respiratory complaints to any particular 
disability.  Where the determinative issue involves a 
question of medical diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist her 
in developing facts pertinent to such claim, to include 
affording her additional examinations.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for the disabilities at 
issue.  Under the circumstances, the VA has no further duty 
to assist the veteran in developing well-grounded claims for 
entitlement to service connection for head and ear problems, 
dizziness and numbness, sinus bradycardia, right atrial 
enlargement, rightway axis, pulmonary disease pattern, 
biventricular hypertrophy, early repolarization and bilateral 
hearing loss.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claims for entitlement to service connection for head and ear 
problems, dizziness and numbness, sinus bradycardia, right 
atrial enlargement, rightway axis, pulmonary disease pattern, 
biventricular hypertrophy, early repolarization and bilateral 
hearing loss not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


II.  Increased Evaluations

The Board finds that the veteran's claims for higher ratings 
for her service-connected disabilities are well-grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, they are 
plausible, meritorious on their own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to those claims.  38 U.S.C.A. 
§ 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the RO has assigned a 10 percent evaluation 
for bilateral foot condition of pes planus, post-operative 
hallux valgus and post-operative recurrent ingrown toenails 
and a noncompensable evaluation for residual scarring from 
total abdominal hysterectomy under the VA Schedule of Rating 
Disabilities, effective in February 1997.  38 C.F.R. Part 4.  
According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
ratings assigned in connection with her original claims, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the service-connected disabilities at 
issue.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to her claims as "increased 
ratings" when the appeal originated with her original claims 
for compensation benefits.  In both the original rating 
decision in September 1997 and subsequent rating decisions, 
the RO addressed all of the evidence of record.  Thus, she 
was not harmed by the absence of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119.  Additionally, in 
reaching the determination below, the Board has considered 
whether staged ratings should be assigned.  The Board 
concluded that the disabilities at issue have not 
significantly changed and uniform evaluations are appropriate 
in this case.

Diagnostic Code 5280 provides for a 10 percent rating where 
the hallux valgus is post operative with resection of the 
metatarsal head or where it is severe, if equivalent to 
amputation of the great toe; and an evaluation in excess of 
10 percent is not available under that Diagnostic Code.  
38 C.F.R. Part 4.  

Under Diagnostic Code 5276, moderate disability with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, warrants a 10 percent evaluation; 
severe disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent evaluation 
for unilateral pes planus and a 30 percent evaluation for 
bilateral pes planus; and pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 30 percent evaluation for 
unilateral pes planus and a 50 percent evaluation for 
bilateral pes planus.  

X-rays in February 1998 revealed status post bunionectomies 
of the medial aspects of the heads of the left and right 
first metatarsals, mild hallux valgus deformity of both feet 
and mild spur formation at the plantar aspect of the 
calcaneus.  

The Board notes that the veteran walked with a relatively 
normal gait at the May 1998 VA general medical examination.  
That examination also revealed no evidence of recurrence of 
the onychogryposis or ingrown toe nails.  There was slight 
tenderness elicited when applying digital pressure to the 
great toe nail of the right foot but no evidence of 
paronychia.  Examination also revealed third degree pes 
planus of the left foot and about first degree pes planus of 
the right foot.  There were no hammer toe deformities and no 
plantar calluses.  Dorsiflexion of the toes was 30 degrees on 
the right and 40 degrees on the left.  Plantar flexion of the 
great toes was 0 degrees bilaterally.  

While the veteran testified at the Board hearing that she had 
been evaluated for a foot appliance that was not working very 
well and reported at the May 1998 that she was unable to wear 
arch supports because they caused blisters, the May 1998 
examination findings are against finding that the veteran's 
service-connected disability of the feet is productive of 
accentuated pain on manipulation and use, indication of 
swelling on use, characteristic callosities, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  Moreover, the veteran's 
complaints regarding arch supports are not the same as 
finding that orthopedic shoes or appliances do not relieve 
the other criteria for a 50 percent evaluation for her 
bilateral foot disability.  Therefore, the Board finds that 
the criteria for an evaluation higher than 10 percent under 
Diagnostic Code 5276 are not met.  38 C.F.R. § 4.7, Part 4.  

At the Board hearing, the veteran testified that she could 
not wear a bikini because her scar was unsightly and 
discolored and that the scar restricted movement at times.  
The Board also notes that a 10 percent evaluation is 
warranted for a scar which is superficial, poorly nourished, 
with repeated ulceration under Diagnostic Code 7803 or a scar 
which is tender and painful on objective demonstration under 
Diagnostic Code 7804.  Additionally, under Diagnostic Code 
7805, scars will be rated based upon limitation of function 
of the part affected.  38 C.F.R. Part 4.  

The May 1998 VA general medical examination revealed a well-
healed transversely oriented scar on the lower abdomen 
measuring 24 cm in length and representing the residual 
cicatrix from the hysterectomy.  There is no objective 
evidence tending to show that that scar is painful or tender 
or superficial, poorly nourished, with repeated ulceration.  
Significantly, the veteran testified at the Board hearing 
that her scar was not tender.  Additionally, there is no 
probative evidence, such as objective findings, that the 
veteran's scar is productive of any ascertainable functional 
limitation or impairment.  Therefore, the Board finds that 
the criteria for a compensable evaluation for residual 
scarring from total abdominal hysterectomy are not met.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to higher ratings for her bilateral foot 
disability and residual scarring from total abdominal 
hysterectomy.  


ORDER

The appeal of the claims for entitlement to service 
connection for head and ear problems, dizziness and numbness, 
sinus bradycardia, right atrial enlargement, rightway axis, 
pulmonary disease pattern, biventricular hypertrophy, early 
repolarization and bilateral hearing loss is denied.  

An evaluation in excess of 10 percent for bilateral foot 
condition of pes planus, post-operative hallux valgus and 
post-operative recurrent ingrown toenails is denied.  

A compensable evaluation for residual scarring from total 
abdominal hysterectomy is denied.  


REMAND

With regard to the claim for entitlement to service 
connection for a disability manifested by bladder problems 
and urinary frequency, the report of the veteran's separation 
medical examination in November 1996, just a few months 
before she filed her claim for compensation benefits, shows 
that she reported having frequent urination every night at 
that time.  Additionally, the report of the May 1998 VA 
general medical examination shows that the veteran related 
that those complaints were to be evaluated by her 
gynecologist later that month.  However, review of the record 
does not disclose that records of such an evaluation were 
associated with the claims file.  

Under the circumstances, the Board finds that the VA should 
obtain the report of the May 1998 gynecological examination 
in order to determine whether the veteran has a current 
disability manifested by symptoms she complained of upon her 
separation from service and continued to complain of shortly 
after service.  

With regard to the claim for entitlement to service 
connection for the residuals of dental trauma, under current 
law and regulations, those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (a)-(c) 
(1998).  

At a VA dental examination in January 1998, the veteran 
provided a history of having injured tooth #8 while 
participating in physical training during her period of 
service from March to September 1979.  According to the 
veteran, she fell and sustained a significant fracture on the 
distal incisal facial lingual surface of tooth #8 and a 
dentist on the post restored the tooth.  She added that she 
possibly underwent a root canal.  X-rays associated with the 
January 1998 VA examination revealed endodontic therapy 
present in tooth #8.  

A service dental record dated in April 1966 shows that the 
veteran was complaining of great pain in tooth #8.  It was 
also noted that she was undergoing a nonsurgical root canal 
at that time.  The claims file also includes service dental 
records for the veteran's period of service from 1981 to 
1997, which also show treatment pertaining to tooth #8.  
However, the claims file includes no dental records for the 
veteran's period of service in 1979, the time during which 
she reported having sustained dental trauma.  In order to 
make a fair determination with regard to the veteran's claim 
for entitlement to service connection for the residuals of 
dental trauma, including a determination as to whether such 
claim is well-grounded, the Board finds that the RO should 
attempt to obtain service dental records dated in 1979, prior 
to such determination.  

As for the claims for higher ratings for her service-
connected neck disability and chronic lower back pain and 
left hip pain due to bilateral leg length discrepancy, the 
Board notes that such claims are well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The veteran is service-connected for degenerative joint 
disease of the cervical spine under Diagnostic Code 5003.  
Arthritis of the cervical spine will be rated on the basis of 
limitation of motion under Diagnostic Code 5290.  In listing 
the diagnoses regarding the cervical spine, the May 1998 VA 
examiner noted that the veteran had no subjective complaints 
at that time.  The examiner also reported that examination 
revealed forward flexion and backward extension were 40 
degrees.  Rotation was 30 degrees bilaterally; and flexion 
was 30 degrees to the left and 35 degrees to the right.  
However, the examiner did not indicate what the normal ranges 
of motion of the cervical spine were.  

The RO has evaluated the veteran's chronic lower back pain 
and left hip pain due to bilateral leg length discrepancy 
under Diagnostic Code 5275, for shortening of a lower 
extremity, and Diagnostic Code 5295, for lumbosacral strain.  
In addition to showing that the left lower extremity was one 
half inch shorter than the other extremity, the May 1998 VA 
examination revealed that forward bending of the lumbar 
vertebrae was 54 degrees; backward extension of the lumbar 
vertebrae was 18 degrees; lateral flexion of the thoracic 
vertebrae was 25 degrees bilaterally; rotation of the lumbar 
vertebrae was 50 degrees to the left and 30 degrees to the 
right; hip flexion was 75 degrees bilaterally; and abduction 
was 34 degrees bilaterally.  Additionally, the examiner 
diagnosed mild trochanteric bursitis of the left hip and 
mechanical low back pain syndrome.  However, the examination 
report does not include the normal ranges of motion of the 
lumbar spine or comment as to the cause of any limitation of 
motion of the low back or left hip. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  Therefore, the 
case is REMANDED to the RO for the following action: 

1.  The RO should inform the veteran that 
she should submit a copy of the report of 
any gynecologic examination performed 
after her May 1998 VA general medical 
examination.  

2.  The RO should secure all service 
medical records and service dental records 
for the veteran's period of active service 
from March to September 1979.  

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran, including the 
reports of any gynecological examinations 
dated since May 8, 1998.

4.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
her service-connected chronic lower back 
pain and left hip pain due to bilateral 
leg length discrepancy and degenerative 
joint disease changes of the cervical 
spine.  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file prior to 
the examination; and the examination 
should include all necessary tests and 
studies.  Also, the veteran's lumbar 
spine, left hip and neck should be 
examined for degrees of both active and 
passive ranges of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbar 
spine and cervical spine.  The examiner 
should also report if any limitation of 
motion, weakened movement, excess 
fatigability, incoordination or ankylosis 
of the lumbar spine or left hip is due to 
the service-connected chronic lower back 
pain and left hip pain due to bilateral 
leg length discrepancy, as opposed to 
nonservice-connected disorders. 

Additionally, the examiner should be 
requested to report if the veteran's neck 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
degenerative joint disease of the cervical 
spine; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the neck is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence. 


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of any 
issue being remanded.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

